United States Court of Appeals
                        For the First Circuit

Nos. 06-1399, 06-2345

              MINYA K. ZERU and RUSSOM B. GHEBRAI,

                            Petitioners,

                                 v.

                      ALBERTO R. GONZALES,
             Attorney General of the United States,

                             Respondent.




                            ERRATA SHEET

     The opinion of this court, issued September 19, 2007, should
be amended as follows:

     On cover sheet: Replace "ALBERTO F. GONZALES" with "ALBERTO
R. GONZALES"

     On page 2, line 20:    Replace "The petition is" with "The
petitions are"

     On page 6, line 24-page 7, line 1: Delete "dated December
1999"

     On page 9, line 20:    Replace "arrest" with "incident"

     On page 17, line 13:    Replace "dates of sequences" with
"dates or sequences"

     On page 20, line 14:    Delete "gang"

     On page 30, line 7: Replace "November 23" with "November 26"